Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.  Claims 1 and 26 have been amended.  Claims 1-9, 11-14, and 26-28 are rejected for reasons of record. Claims 15-25 and 29 are withdrawn.  Claim 10 is cancelled.

Claim Analysis
The Examiner notes that the term “refrigeration” is defined as “to cool or chill (a substance)” (The American Heritage dictionary of the English Language (2022; https://www.ahdictionary.com/word/search.html?q=refrigeration).  This definition aligns with the Examiner’s interpretation of the Instant Specification paragraph 17.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11, and 26-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2015/0140375).
Regarding claims 1 and 26, Lee et al. teaches a system (Figures 1-2) for cooling components comprising:
An enclosure /case (instant claim 1; 100, paragraphs 23-24; Figures 1-2);
An air refrigeration cooling system configured to receive warm air from within the enclosure through a warm air port (120) in an enclosure ceiling, cool the warm air by passing the received warm air through an air refrigeration cooling unit which produces cooled air by combining exterior cooler air with the warmer re-circulating air and provide the cooled air into the enclosure through a cool air port (110) in another enclosure wall (instant claim 1; paragraphs 7 and 23-30; Figures 1-2);
A racks disposed within the enclosure (instant claim 1; Figures 1-2);
Where the rack composes:
A stacked arrangement of heat dissipating components (instant claim 1; 210, paragraph 24; Figures 1-2);
An air plenum (500) covering a rear opening of the rack, thereby forming an air channel along a rear portion of each component, in the rack (instant claims 1 and 26; paragraph 28; Figures 1-2);
An air mover (Figure 1-2) configured to pull air from outside of the rack and for air into the air plenum to pressurize the air plenum (instant claims 1 and 26; paragraphs 23 and 28-29; Figures 1-2);
The stacked arrangement of heat dissipating components configured to direct a flow of air from the pressurized air plenum (500) around the heat dissipating components to outside of the rack in front of the components (instant claims 1 and 26; paragraphs 25-27 and 30; Figures 1-2);
Wherein the stacked arrangement of heat dissipating components are configured to facilitate a flow of air from the pressurized air plenum at a rear portion of each component to a front portion of each component (instant claim 1; paragraphs 23- 30; Figures 1-2);
Wherein a cool air duct (300) is attached to the cool air port (110) within the enclosure and extends from the cool air port toward an enclosure floor (paragraphs 23- 25 and 28-30; Figures 1-2), the cool air duct having an outlet disposed above the floor of the enclosure and on a front opening side of the rack, (paragraph 25; Figures 1-2); and
Where the system teaches the concept of recycling exhaust air such that a portion of the air which has become warm after cooling battery cells leaves the exhaust duct (400) and is introduced through the inhalation duct (300) and circulation path (500) to be mixed with external air resulting in air having an optimal temperature for cooling battery cells [0028] again. One of ordinary skill would appreciate that in order for the warmed exhaust air to be cool cells again it must itself be cooled back down which reads on an air refrigeration cooling system comprising refrigeration unit (paragraph 28; Figures 1-2),
But fails to teach the specified locations of the cool air port and the air mover.
While Lee et al. fails to teach the specified locations of the cool air port and the air mover, one of ordinary skill in the art would understand that orienting the air mover and cool air port in various positions / orientations is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) and that the cooling system and batteries of Lee et al would function properly (the same) when orienting the air mover and cool air port, in various positions because shifting the position/orientation of the air mover and cool air port with respect to the heat dissipating components and enclosure would not have modified the operation of tine system. It has been held that mere rearrangement of parts has no patentable significance if the rearrangement does not modify the operation of the device / system (In re Japikse. 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). Applicant has not provided evidence of criticality or unexpected results with respect to their location.

Regarding claims 2 and 27, Lee et al. teaches that the stacked arrangement of heat dissipating components includes a component configured to facilitate the flow of air by incorporating- a flow path (220) through the component (instant claims 2 and 27; paragraphs 25-27 and 30; Figures 1-2).

Regarding claims 3 and 28, Lee et al. readies that an opening at the rear portion of the heat dissipating component is disposed on a first side of the component and channels within the component are configured to direct the air flow path through the component from the first side of the component to a second side of the component, and from the rear portion of the component to the front portion of the component (instant claims 3 and 28; paragraphs 22-23; Figures 1-2). The following illustration (modified Figure 2 of L.ee et al is provided for clarification):

    PNG
    media_image1.png
    597
    1056
    media_image1.png
    Greyscale

Regarding claim 4, Lee et al. teaches that the stacked arrangement of heat dissipating components is configured to facilitate the flow of air by incorporating an air flow path (220) between adjacent pairs of components (paragraphs 25-27 and 30; Figures 1-2). Regarding claim 6, Lee et al. teaches that the air mover is the only active component included in the rack to facilitate the flow of air (Figures 1 -2). Regarding claim 7, Lee et al. teaches that the stacked arrangement of components comprises a plurality of battery components (paragraphs 22-25; Figures 1- 2).

Regarding claim 8, Lee et al. teaches the stacked arrangement of components includes a battery management module component / controller (600, paragraph 37; Figures 1-2).

Regarding claim 11, Lee et al. teaches that the outlet is disposed toward the floor of the enclosure (paragraph 25; Figures 1-2), but tails to teach the specified distance percentage of the outlet to the floor.
The Examiner notes that one of ordinary skill in the art would understand that locating the outlet in various positions / orientations is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA1975)) and that the cooling system and batteries of Lee et al. would function properly (the same) when the outlet is disposed at various heights above the floor because shifting the position/orientation of the outlet relative to the floor would not have modified the operation of the system barring evidence of criticality and unexpected results. It has been held that mere rearrangement of parts has no patentable significance sf the rearrangement does not modify the operation of the device / system (In re Japikse, 181 F.2d 1019, 86 ISSPQ 70 (CCPA 1950)).

Claims 1 and 13-14 are rejected under 35 U.S.C. 103(a} as being unpatentable over Saito et al. (US2011/0104548).
Regarding claims 1 and 13, Saito et al. teaches a system for cooling components comprising:
An enclosure (instant claim 1; paragraphs 51-57; Figs 9-11)
An air cooling system configured to receive warm air from within the enclosure through a warm air port (instant claim 1; paragraphs 51-57; Figs 9-11), cool the warm air by passing the received warm air through an air refrigeration cooling unit which produces cooled air by air heat-exchange with coolant (paragraph 56), and provide the cooled air into the enclosure through a cool air port in (instant claim 1; paragraphs 51-57; Figs 9-11),
One or more racks disposed within the enclosure (instant claim 1; paragraphs 51-57; Figs 9-11) 
Where each rack contains:
A stacked arrangement of heat dissipating components mounted to the rack (instant claim 1; paragraphs 51-57; Figs 9-11),
An air plenum covering a rear opening of the rack, thereby forming an air channel along a rear portion of each component in the rack (instant claim 1; paragraphs 51-57; Figs 9-11),
An air mover disposed at a bottom of the rack, the air mover configured to pull air from outside of the rack and to force the air into the air plenum to pressure the air plenum (instant claim 1; paragraphs 51-57; Figs 9-11),
The stacked arrangement of heat dissipating components configured to direct a flow of air from the pressurized air plenum into or around the heat dissipating components to outside of the rack in front of the components (instant claim 1; paragraphs 51-57; Figs 9-11),
The stacked arrangement of heat dissipating components configured to facilitate a flow of air from the pressurized air plenum at the rear portion of each component to a front portion of each component (instant claim 1; paragraphs 51-57; Figs 9-11), and
A cool air duct attached to the cool air port within the enclosure and extending from the cool air port toward an enclosure floor, the cool air duct having an outlet disposed above the floor of the enclosure and on a front opening side of the one or more racks (instant claim 1; paragraphs 51-57; Figs 9-11), 
Wherein the one or more racks includes a first row of racks disposed side-by-side along a first side of the enclosure and a second row of racks disposed side-by-side along a second side of the enclosure, each rack having its air plenum attached to its respective enclosure side (instant claim 13; paragraphs 51-57; Figs 9-11). 
The following illustrations (modified Figures 11, 9, and 10 of Saito) are provided for clarification:

    PNG
    media_image2.png
    445
    848
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    438
    468
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    472
    677
    media_image4.png
    Greyscale



Regarding claims 1 and 14, Saito et al. Saito et al. teaches a system for cooling components comprising:
An enclosure (instant claim 1; paragraphs 55-57; Fig 3)
An air cooling system configured to receive warm air from within the enclosure through a warm air port in an enclosure ceiling (instant claim 1; paragraphs 55-57; Figs 3-4), cool the warm air by passing the received warm air through an air refrigeration cooling unit which produces cooled air by air heat-exchange with coolant (paragraph 56), and provide the cooled air into the enclosure through a cool air port (instant claim 1; paragraphs 55-57; Figs 3-4),
One or more racks disposed within the enclosure (instant claim 1; paragraphs 55-57; Figs 3-4) 
Where each rack contains:
A stacked arrangement of heat dissipating components mounted to the rack (instant claim 1; paragraphs 55-57; Figs 3-4),
An air plenum covering a rear opening of the rack, thereby forming an air channel along a rear portion of each component in the rack (instant claim 1; paragraphs 55-57; Figs 3-4),
An air mover disposed at a bottom of the rack, the air mover configured to pull air from outside of the rack and to force the air into the air plenum to pressure the air plenum (instant claim 1; paragraphs 55-57; Figs 3-4),
The stacked arrangement of heat dissipating components configured to direct a flow of air from the pressurized air plenum into or around the heat dissipating components to outside of the rack in front of the components (instant claim 1; paragraphs 55-57; Figs 3-4),
The stacked arrangement of heat dissipating components configured to facilitate a flow of air from the pressurized air plenum at the rear portion of each component to a front portion of each component (instant claim 1; paragraphs 55-57; Figs 3-4), and
A cool air duct attached to the cool air port within the enclosure and extending from the cool air port toward an enclosure floor, the cool air duct having an outlet disposed above the floor of the enclosure and on a front opening side of the one or more racks (instant claim 1; paragraphs 55-57; Figs 3-4), 
Wherein the one or more racks includes a first row of racks and a second row of racks being arranged back-to-back, such that each of the racks of the first row has its air plenum adjacent to an air plenum of a rack of the second row of racks (instant claim 14; paragraphs 55-57; Figs 3-4).
The following illustrations (modified Figures 4 and 3 of Saito) are provided for clarification:

    PNG
    media_image5.png
    529
    763
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    462
    616
    media_image6.png
    Greyscale



Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2015/0140375), as applied to claim 1 above, and further in view of Ovshinsky et al. (US 6,330,925).
Regarding claim 5, Lee et al. teaches a cooling system in vehicle (paragraphs 2 and 5) comprising an air mover (Figure 1-2) configured to pull air from outside of the rack (paragraphs 23 and 28-29; Figures 1-2), but tails to teach the air mover can be a variable-speed fan.
Ovshinsky et al. teaches a cooling system for cooling battery components m a vehicle, where the cooling system utilizes variable speed fans / blowers where the fans are turned off and on and the fan. speed is controlled in order to provide efficient cooling during charging, driving, and idle stands (col. 16, lines 40-57 and col. 1, lines 31-37),
It would have been obvious to one of ordinary skill in the art at the time of the filing to add the concept of utilizing a variable speed tan(s) / blower(s) of Ovshinsky et al. to the cooling system and air mover of Lee et al in order to provide efficient cooling during charging, driving, and idle stands (col. 16, lines 40-57 and col 1, lines 31- 37).

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2015/0140375), as applied to claim. 1 above, and further in view of Kimoto (US 2004/0183504).
Regarding claim 9, Lee et al. teaches that the cooling system is adjacent the heat dissipating components (paragraphs 25-27 and 30; Figures 1-2), but fails to teach the concept of the cooling system being attached on top of and outside of the enclosure.
Kimoto teaches the concept of an air cooling system, comprising a fan (11) disposed in a duct (19) joined on an upper portion of a case / enclosure (12) housing a battery pack (5) comprising batteries (2) (paragraphs 28, 30, 32; Figure 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of having an air cooling- system disposed in a duct joined on an upper portion of a case / enclosure housing batteries of Kimoto to the cooling system and batteries of Lee et al. because Kimoto teaches tills is a known and effective way to combine a cooling system and an enclosure housing batteries and one would have a reasonable expectation of success in doing so.
Furthermore, one of ordinary skill in the art would understand that orienting the cooling system and enclosure housing batteries in various positions / orientations is an obvious matter of design choice (/n re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) and that the cooling system and batteries Lee et al. would function properly (the same) when oriented in various positions because shifting the position/orientation of the cooling system, with respect to tire beat dissipating components and enclosure would not have modified lire operation of the system providing expected results barring- evidence to the contrary- It has been held that mere rearrangement of parts has no patentable significance it the rearrangement does not modify the operation of the device /system (In re Japikse, 181 F.2d 1019, 86 USPQ70 (CCPA 1950)).

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2015/0140375), as applied to claim 1 above, and further in view of Hashimoto et al. (US 2014/0011059).
Regarding claim 12, Lee et al teaches a cool air duct (300, paragraphs 23 and 25; Figures 1 -2) adjacent batteries (Figures 1-2), but fails to teach that the cool air duct is fabricated from a flexible material.
 Hashimoto et al. teaches the concept of a cooling system for batteries utilizing a cool air duct/cooling pipe made of a flexible maternal / material that can be deformed for an improved tight contact with the batteries, thus exerting a higher thermal conductivity (paragraph 55),
It would have been obvious to one of ordinary skill in the art at the time of the filing to add the concept of a cooling system for batteries utilizing a cool air duct / cooling pine made of a flexible material / material that can be deformed of Hashimoto et al. to the cooling system and cool air duct of Lee et al. in order to allow improved tight contact with the batteries, thus exerting a higher thermal conductivity (paragraph 55). 

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 1-9, 11-14, and 26-28, filed on August 29, 2022, have been considered but are not persuasive.  The Office notes that the new grounds of rejection are necessitated by the Applicants amendment and all arguments are directed toward the added feature of the term refrigeration (claim 1) and the requirement that an air refrigeration cooling system is configured to cool the air outside of the rack using an air refrigeration cooling unit (claim 26).

Applicant’s arguments with respect to claims 1-9, 11-14, and 26-28, filed on August 29, 2022, have been considered but are not persuasive.

On pages 8-9 of the Applicant’s Response, Applicants argue that Lee teaches a cooling unit that draws in external air as well as recirculates used warm air thereby making it impossible to control a temperature of the introduced cooling air and further fails to teach an air cooling unit to produce cooled air.

The Examiner respectfully disagrees with the Applicants argument that Lee teaches a cooling unit that draws in external air as well as recirculates used warm air thereby making it impossible to control a temperature of the introduced cooling air and further fails to teach an air cooling unit to produce cooled air because:
The instant claims do not require control to a specific temperature, but instead only require that the air be cooled; and
Lee teaches an air refrigeration cooling system configured to receive warm air from within the enclosure through a warm air port (120) in an enclosure ceiling, cool the warm air by passing the received warm air through an air refrigeration cooling unit to produce cooled air and provide the cooled air into the enclosure through a cool air port (110) in another enclosure wall (instant claim 1; paragraphs 23-30; Figures 1-2), where a stacked arrangement of heat dissipating components are configured to facilitate a flow of air from the pressurized air plenum at a rear portion of each component to a front portion of each component (instant claim 1; paragraphs 23- 30; Figures 1-2), and where a cool air duct (300) is attached to the cool air port (110) within the enclosure and extends from the cool air port toward an enclosure floor (paragraphs 23- 25 and 28-30; Figures 1-2), the cool air duct having an outlet disposed above the floor of the enclosure and on a front opening side of the rack, (paragraph 25; Figures 1-2).  Therefore, Lee teaches utilizing a refrigeration cooling system to produce cooled air.

On page 10 of the Applicant’s Response, Applicants argue that Lee does not teach an air refrigeration cooling system because Lee does not actively cool the heated air issued from the exhaust port 120.

In response to Applicant’s argument that Lee does not teach an air refrigeration cooling system because Lee does not actively cool the heated air issued from the exhaust port 120, the Examiner notes that:
The Examiner notes that the term “refrigeration” is defined as “to cool or chill (a substance)” (The American Heritage dictionary of the English Language (2022; https://www.ahdictionary.com/word/search.html?q=refrigeration).  This definition aligns with the Examiner’s interpretation of the Instant Specification paragraph 17; and 
The cooling system utilizing an air mover / fan of Lee reads on an air refrigeration cooling system.  Lee teaches a cooling system configured to receive warm air from within the enclosure through a warm air port (120) in an enclosure ceiling, cool the warm air by passing the received warm air through an air refrigeration cooling unit which produces cooled air by combining exterior cooler air with the warmer re-circulating air and provide the cooled air into the enclosure through a cool air port (110) in another enclosure wall (instant claim 1; paragraphs 7 and 23-30; Figures 1-2), where an air mover (Figure 1-2) is configured to pull air from outside of the rack and for air into the air plenum to pressurize the air plenum (instant claims 1 and 26; paragraphs 23 and 28-29; Figures 1-2).  The Examiner notes that the instant claims do not require the air refrigeration cooling unit to cool the warm air to a specific temperature, but rather require that the warm air pass through an air refrigeration cooling unit which cools the  air.  Therefore, Lee teaching cool the warm air by passing the received warm air through an air refrigeration cooling unit which produces cooled air by combining exterior cooler air with the warmer re-circulating air reads on the instant claims.

On page 10 of the Applicant’s Response, Applicants argue that 1) the Lee inhalation duct 300 (cool air duct) does not extend from the inhalation port towards a floor, and 2) The inhalation duct 300 (cooling duct) may be configured to have a short length and not be bent and this may reduce flow resistance of the cooling air which is inhaled into inhalation port 110.  Applicant further points to Lee’s optional language of “may be configured” and “may reduce” and argues that though Lee uses optional language Lee intends to minimize air flow resistance which teaches away from the instant claims.

In response to Applicant’s argument that 1) the Lee inhalation duct 300 (cool air duct) does not extend from the inhalation port towards a floor, and 2) The inhalation duct 300 (cooling duct) may be configured to have a short length and not be bent and this may reduce flow resistance of the cooling air which is inhaled into inhalation port 110.  Applicant further points to Lee’s optional language of “may be configured” and “may reduce” and argues that though Lee uses optional language Lee intends to minimize air flow resistance which teaches away from the instant claims.  In response to these arguments, the Examiner notes that:
Applicant’s argument regarding reduced flow resistance due to the cool air duct having a short length and not being bent is not commensurate in scope with the claims.  Instant claims do not require the cool air duct to be a specific length or not have a bend and furthermore do not require a specific flow resistance of cooling air;
Applicant’s argument regarding optional language and teaching away is not persuasive because it has been held that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (MPEP 2123) and that “a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” (MPEP 2123).  Furthermore, it has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments" (MPEP 2123).  Therefore, the structure of Lee et al. and modified Lee et al. reads on the instant claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached alternating Mondays-Tuesdays 8am-2pm and alternating Thursdays-Fridays 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.R/Examiner, Art Unit 1724               

                                                                                                                                                                                         /MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724